 1                                                             Hon. Richard A. Jones
 2

 3

 4                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 5                                AT SEATTLE
 6
     UNITED STATES OF AMERICA,
 7
                          Plaintiff,              No. CR18-134 RAJ
 8
            v.
 9                                                MINUTE ORDER
     WARIO MOHAMED ABDULLAHI,
10
                          Defendant.
11

12         The clerk issues the following minute order by the authority of the Honorable
13   Richard A. Jones, United States District Court Judge.
14       Having considered the Government’s Unopposed Motion for Extension of Time
15   in the above-captioned case, the Court GRANTS the Government’s motion
16   (Dkt. #34).

17       IT IS ORDERED that the Defendant’s Motion to Withdraw Guilty Plea

18   (Dkt. #33) is re-noted for February 1, 2019, and that the Government’s response is
     due January 25, 2019.
19

20
           DATED this 22nd day of January, 2019.
21

22                                            WILLIAM M. McCOOL,
23                                            Clerk of the Court

24                                             /s/ Victoria Ericksen
                                              Deputy Clerk to Hon. Richard A. Jones
25

26


     MINUTE ORDER – 1
